Freedom of information in Italy (debate)
The next item is the Commission statement on freedom of information in Italy.
Member of the Commission. - Mr President, freedom of expression and freedom of information represent a foundation of a free, democratic and pluralistic society. That is my firm belief as a former journalist and it is also the firm belief of the European Union. That is why all the EU institutions - Parliament, the Council and the Commission - have signed up to the EU Charter of Fundamental Rights, Article 11 of which states that: 'Everyone has the right to freedom of expression. This right shall include freedom to hold opinions and to receive and impart information and ideas without interference by public authority and regardless of frontiers. The freedom and pluralism of the media shall be respected.'
I would like to recall that the EU Charter also states, in Article 51(1), where and when those fundamental rights apply. I quote again: 'The provisions of this charter are addressed to the institutions, bodies, offices and agencies of the Union with due regard for the principle of subsidiarity and to the Member States', but 'only when they are implementing Union law'.
Within the EU's sphere of competence, which we have to respect, the European Commission has always stood up for freedom of the media, freedom of expression, freedom of information and freedom of the press, whether within the EU or in our external relations with third countries. I recall, in particular, the important role played by the EU's 'Television without Frontiers' Directive which, since 1989, has made sure that citizens in all EU Member States are free to receive, without restrictions, broadcasts from other EU countries; an EU directive which has substantially contributed to the free flow of information across borders and to a more pluralistic media landscape in all Member States. In this context, I would like to thank the European Parliament for having helped the Commission to get a modernised version of this directive which extends the freedom of information across borders, beyond broadcasting, to other audiovisual services and, particularly, those transmitted by Internet.
This directive needs to be implemented by all EU Member States by the end of the year and will make important contributions to a pluralistic landscape when it also comes to the online environment. Let me also recall three other very important elements of this directive.
Firstly, the promotion of independent TV productions. There is a rule in the directive that broadcasters need to reserve at least 10% of their transmission time or 10% of their programming budget to European works created by producers who are independent from the broadcasters.
Secondly, the directive foresees in its modernised version the right of journalists and news organisations to access short extracts across the EU for the purpose of short reporting.
Thirdly, and this is of utmost importance, there is a reference in the new directive to the need to have independent media authorities at national level. This is a reference which was proposed by the Commission and which could only be adopted in the end thanks to strong support by the European Parliament. Thus, for the broadcasting sector, the modernised Television Without Frontiers Directive can be seen as a charter for freedom of cross-border information in the EU.
Now let me recall another important aspect in the EU's field of competence where this institution can act and has acted for the benefit of media pluralism. I mean radio spectrum policy. You all know that there cannot be broadcasting without access to radio spectrum, and it is the EU policy to ensure that all players on the market get non-discriminatory access to radio spectrum. National authorities are thus not entitled to freeze, by means of spectrum allocation, the competitive situation on the media market for the benefit of the operators already active on that market. The European Court of Justice, by the way, has confirmed this important principle, which directly results from the freedom to provide services, in its Centro Europa judgment. The Commission welcomed that ruling as a contribution to fair competition and as an important foundation for strengthening media pluralism. On that basis, the Commission has repeatedly acted against Member States where the system of spectrum management has appeared to be in contradiction with this principle.
By way of example, I would like to recall the 2006 infringement proceedings on radio spectrum allocation in Italy, which my colleague Neelie Kroes and I opened. Under the pressure of this procedure, the Italian authorities are now changing their approach. The result of this will be a substantial market opening and a win for media pluralism. Spectrum policy is therefore a clear example of an area where the EU can act within its field of competences in order to enhance competition for the resources on which broadcasters depend, and thereby strengthen media pluralism.
Concerning the written press, the competences of the EU are substantially more limited. The written press is one of those prime examples of national, or even regional, competences and its situation very often reflects the varying cultural traditions in our different Member States. There is thus no EU legislation specifically on the written press, nor can there be legislation under the treaties as they stand. Nevertheless, in the EU institutions and, in particular, the European Commission, we have always flanked the development of the written press across the EU. I recall that in my capacity as EU Media Commissioner, I had numerous meetings with editors-in-chief from all around Europe to discuss the current issues relating to media freedom and media pluralism.
In June 2009, this led to the European Charter on Freedom of the Press, drafted by journalists across Europe. I fully endorsed that charter when the final outcome of this work was handed over to me. The Charter on the Freedom of the Press initiated by the European journalist community is an important reaffirmation of the basic values enshrined in fundamental legal texts such as the EU Charter of Fundamental Rights. It is also a reminder for all policymakers in their field of competence that, in order to have effective freedom of the press, public authorities do indeed have a role to play: they must be ready to protect freedom of expression and foster its development. The charter is therefore an important step towards reinforcing these basic values and rights, allowing journalists to invoke them against governments or against political public authorities whenever they feel that the freedom of their work is unjustifiably threatened.
The honourable Members will see that strong political commitment is being shown by the EU's institutions, and particularly by the Commission, to fundamental rights and freedom of information, of expression and of the media. We are using our competences to uphold those rights and freedoms in our work, on the basis of the Treaties, and will continue to do so.
However, let me also touch on another important aspect, namely the fact that fundamental rights apply to EU policies does not make the EU competent for all matters relating to fundamental rights in one Member State or another. Let us not forget that the Member States have constitutions, many of them with long traditions, and that in all Member States, there are courts, appeal courts and constitutional courts which ensure that fundamental rights are respected and enforced whenever national authorities act. We had an example of this as recently as yesterday in Italy.
This is the result of the fact that we have a division of labour, because Europe is not a superstate, but is comprised of 27 sovereign Member States and will continue to operate like this under the new Lisbon Treaty too.
I would therefore call on you not to make use of the EU institutions to solve problems which should, under our Treaties, be solved at national level. We should not claim a role that we do not have, and we will not have it under the Lisbon Treaty either. Let us concentrate here on applying effectively the rules, principles, rights and freedoms in areas where the EU is competent. This can lead to very important progress, and I have mentioned several concrete examples of this in my speech.
Let me add another example of where we could act. Paul Rübig, a Member of this House, recently proposed in a budgetary amendment a new EU programme called Erasmus for Journalists. Such a programme would, in difficult times for the written press, allow journalists to work for a limited time with editorial staff in other Member States. It would also allow journalists to discover the political, economic and social situation in other Member States and to write about it. It would allow journalists to compare the situation across Europe and to present that to the readers, including the situation with regard to freedom of the press. That is why I encourage the European Parliament to look very favourably on these proposals, which certainly have the support of the EU Media Commissioner.
Mr President, Presidents, ladies and gentlemen, if I have asked to take the floor on behalf of the Group of the European People's Party (Christian Democrats) in this debate on freedom of the press in Italy, it is first and foremost to denounce the unfortunate use of this European Parliament to debate national issues. It is also to denounce an unfair and dishonest attack on the government of a European Member State in which the rule of law is applied as rigorously as it is in the rest of Europe.
On the first point, I will refer to the President of the Italian Republic, who I already quoted yesterday and who voiced his opinion last week: 'The European Parliament' - I quote - 'cannot be a sounding board for the political conflicts and controversies that are a matter of course within the Member States and their national parliaments.' I quote the President of the Italian Republic further: 'Nor can the European Parliament be a kind of court of appeal that rules on the decisions of the national parliaments or on the behaviour of the national governments.' I do not mean to offend President Napolitano, who is a friend, when I say that he does not toe the same political line as Prime Minister Berlusconi or myself or the group that I represent.
(Exclamation by Mr Schulz)
Please respect my freedom of speech, Mr Schulz! This morning, I would like respect to be shown for freedom of speech and freedom of the press alike!
(Interruption by Mr Schulz)
We know who the troublemakers are. It does not bother me. I am not annoyed. Mr President. All I am asking is that you let me speak. This is not the way to have a debate.
However, these words express, in no uncertain terms, the respect that should be shown for our democratic institutions, be they national or European. The fact is, the debate that we are holding this morning has absolutely nothing to do with the reason why the European Parliament exists. Indeed, what is it about? Are Italian politicians prevented from organising a debate on freedom of the press or on any other subject in their own national parliaments? I think not. Are Italian citizens prevented from voicing their disapproval of any given law? No. Are the Italian courts prevented from enforcing the law? No, as we have clearly seen. Is the European Court of Justice incapable of punishing an Italian law that is at odds with the European treaties? No. The answer to all of these questions is clearly no.
Under these circumstances, the debate that has been organised in this House is nothing other than a petty political and partisan scheme to upset a political opponent. No matter what some of our fellow Members may claim, the Italian Republic functions as it should in Europe, democratically and in accordance with the rule of law. To claim the opposite is to ignore the reality of matters; no one is fooled by that.
The role of the European Parliament, ladies and gentlemen, is not to become a chamber for settling the scores of national political rivals. This Chamber is not the right place for trying to undermine the credibility of a government which, I would add, is politically accountable to its own citizens. This is why we have elections. Thank you for your attention.
Mr President, Commissioner, ladies and gentlemen, every one of us is influenced by the circumstances in which we live, and you too will have been told before coming here to Brussels: 'remember that you have a big responsibility, that we have a big responsibility', that of making your country better.
We know that our countries will be better if Europe is stronger and is able to respond with a sense of fairness to its citizens' expectations. We are obviously aware that this is possible if we all act together; if we are able to pool our most precious resources, our Constitutions, that set of values and of legal rules, of rights, that are Europe's true assets. So many controversies plague my country, but I would like straight away to reassure everyone that we are talking about a great democratic country, which has a great Constitution. Yesterday was a very important day for we Italians, because the Constitutional Court, faced with confusion and requests for impunity, reaffirmed a simple and time-honoured principle - that all citizens are equal before the law. However, we know that even great countries can go off course, can mix up public property with private interests. Nonetheless, we cannot allow the Member States to become weak.
The right to independent information, without pressures or conditions on the part of government authorities, must be guaranteed, and this is a public good, a good for everyone, in every country. This good must be protected without hesitation by the Union. We must endeavour to provide common rules, to set limits beyond which information is no longer considered to be independent. There is an urgent need for the Union to intervene, to adopt a directive that lays down guidelines on pluralism and on the protection of a good that must be available to all. Mrs Reding, never forget that we are a Parliament and not a museum where things are left to moulder away.
(PT) Three or four weeks ago in Portugal, Prisa - a Spanish company that is a known supporter of the Socialist Party and majority shareholder of the television channel TVI - ordered the cancelling of the evening programme Jornal Nacional de Sexta-Feira. Mr Sassoli, I would like to ask you whether the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has the same intention of studying what is going on in other countries, or if its intentions amount to nothing more than the political chicanery that we are witnessing here this morning.
Thank you for your question, because it gives me the opportunity to explain myself. I did not have this opportunity in the time that was allocated to me.
(The President asked the Members to allow the speaker to continue)
As I was saying, I am glad you asked me the question because it gives me the opportunity to say that the directive that we are requesting from the Commission must be for all Member States. This is not an Italian issue: this is a European issue. I would also say that we want the question that we are to submit at Strasbourg to be amended. We want it to cover the debate on pluralism in Italy and in Europe. Thank you very much for your question.
Colleagues, if there is going to be such a discussion in the chamber, I shall not give permission for blue-card questions. It is my decision. I am sorry, but we must be much calmer about the whole issue, otherwise the rule will be no blue cards. I do not want the sitting to be disturbed. Please behave properly.
Mr President, the President of the Italian Republic, Giorgio Napolitano, is right to say that the European Parliament is not the place for settling disputes between political parties within Member States, or for opposing decisions taken by the national parliaments. The problem in Italy - and I believe that Mr Napolitano, the President of the Republic, is absolutely right - must first be settled in Italy.
However - and this is the problem, Mr Daul - no one can deny that there is a problem in Europe and in Italy. The problem I have with your speech is that you are denying that there is a problem.
(Applause)
Mr Napolitano is right. I think that you are right to also highlight what Mr Napolitano said, but it is not a good idea to say here, in this House, that there is not a problem. Why do I say that? I say that because Freedom House has recently published a study in which the countries of the world are divided into three categories of press freedom: free, partly free and not free. It should be pointed out - and I believe that this is a huge problem - that three countries, not just one, not just Italy, but also Romania and Bulgaria, have been included in the 'partly free' category. We are all the more concerned, really concerned, because one of the founding countries of the European Union features among those countries.
Given that we created this European Union in order to uphold, once and for all, our common values of democracy, peace and freedom, it is our duty to intervene. How? I believe that we must ask the Commission, on the basis of our treaties - and, I repeat, this is a request that has already been made - to propose a directive to safeguard the pluralism of the media. This is what must happen, and it is a competence that can be implemented with the European Parliament pursuant to the treaties. This directive should guarantee that our constitutional provisions on freedom of the media are respected fully and harmoniously in all of the countries of the European Union, and certainly in all of the countries in question.
I must also tell you, Mr President, and I will finish here, that I was very disappointed by the Commission's speech. The Member States can all do whatever they like as long as it is compatible with their national Constitutions. That is what we heard from the Commission. I completely disagree. I protest. There are values, there are freedoms that must be defended in this House beyond national interests, beyond national Constitutions.
(Applause)
These are values and principles that really make the European Union what it is. I therefore call on the Commission to review its position and to propose a directive on the issue of media concentration as quickly as possible, and to do so for all of the countries of the European Union.
(IT) Mr President, just to follow up the statements made by Mr Sassoli - who stated in this House that the text that we are to vote on in Strasbourg will be changed - I think it is pointless to debate a text that the proponents themselves have already declared they will change.
Mrs Muscardini, that was not really a procedural request, so I would ask that we observe the rules of procedure.
Ladies and gentlemen, I am not going to give the floor to everyone who raises a blue card. I am entitled to do this, and we must move on with our discussion.
on behalf of the Verts/ALE Group. - Mr President, people may think that I will speak in Italian, and people might want to make this an Italian debate, but I am Dutch. I am a Dutch Member of this Parliament and I am very frustrated by the idea that we are talking here as if the issue were an internal Italian debate.
The point is not the way that things are going in Italy - the pressure on journalists, the self-censorship journalists are starting to apply in Italy. The point is that it is a disgrace for Europe. How are we going to tell new Member States, applicant Member States, that they have to have a plural media, that every voice has to be heard in their country, that there should be a debate between all colours and all political parties, if we are unwilling to tell Italy that they have to shape up, that it is wrong to push journalists to change their attitude, that it is wrong to have one person ruling both commercial television and public television.
Mr Verhofstadt has asked for this and I will also ask for it. Mrs Reding, you said Europe is doing its best, fundamental rights are fundamental, but not when it comes to a Member State that is already a Member State. That cannot be true. This is one of the Copenhagen criteria. Everybody has to stick to the Copenhagen criteria.
(Applause)
In order to ensure that this is not an Italian debate, I am also asking for a media concentration directive. The European Parliament has asked for this twice: when is the Commission going to deliver? This heated debate we are having is one which the PPE Group even tried to take off the agenda with the argument that it would not be European. This heated debate shows that something is going on. People are shouting, people are being emotional about it - which is good, because freedom of speech, a plural press, is the key of our democracy.
In Italy, 80% of the people get their daily information from television. If that television is not broadcasting all voices, then people do not get the chance to make their own decisions. That is fundamental to democracy.
(Applause)
We are all educated people. We all have to learn to deal with various truths and make our own truth out of that, and people in Italy have the right to do so. People in Bulgaria, people in the Netherlands, have a right to do so, and I stand up for that right. I might be Dutch, I might not be Italian, but I do care for citizens throughout the whole of Europe.
Trying to get this debate taken off this agenda, trying to say it is not our case, is something we should be ashamed of. The way things are going in Italy makes that country very vulnerable in its democracy. Let us get something going. Media concentration, please, Mrs Reding.
(Applause)
Mr President, Commissioner, it is not only Italy which is a great and wonderful country. The representatives of 27 wonderful countries sit in the European Parliament - if I can just add to what Mr Sassoli has said.
I think it is somewhat of a paradox that I, an anticommunist opposition activist, who never supposed he could agree with anyone whose roots are in that camp, would have to agree with the President of Italy, who is warning against transferring internal disputes to the forum of the European Parliament. I am talking about double standards. There are certain matters which arouse the interest of some political groups in our Parliament. These groups force discussion of these matters in the forum of our Parliament, while other matters are swept under the carpet.
Perhaps there have been similar situations in other countries. In Poland recently, a serving Minister did everything possible, using all available instruments, to keep the President of state television in his position. Ultimately, he was not successful but, at the time, I did not hear that any of the political groups had requested a debate on the matter. Similar situations have occurred in other countries.
Therefore, if we do not want anyone to accuse us of those double standards, we should treat everyone equally. If there is a problem, then at such a time we should always talk about it. If we do not do this, it means there is some kind of political context to it, some kind of political manoeuvring.
Mr Verhofstadt has announced here proposals to impose from above, as it were, certain formal, legal and legislative solutions on certain Member States. I think this is nothing other than introducing a far-reaching, excessive integration of Europe, by the back door as it were, and over the heads of the citizens. It would, in fact, be against the will of public opinion, as it is expressed in elections held to choose governments.
The European Union is still a community based on nations, on nation states. Let us, however, avoid such a shortcut in which we, as it were, over the heads of nation states, establish certain legislation for them.
Mr President, finally, I think it is an internal, Italian matter. It may also be a difficult matter, but the Italians should resolve it themselves. The European Parliament is not the place to resolve these problems.
Mr President, Commissioner, ladies and gentlemen, freedom of the press and of information is a fundamental and inalienable right, because it is part of human development. Moreover, it is, as you said, Mrs Reding, recognised by Article 10 of the European Convention on Human Rights on pluralism and Article 51 of the Charter of Fundamental Rights of the European Union on freedom of expression.
It is on the basis both of this European law and of the recommendations of the Parliamentary Assembly of the Council of Europe and of the OSCE on freedom of the media that our Parliament believes that the President of the Council of Ministers of Italy, the head of what was, after all, a founder member of the European Community, is violating the principles of freedom and pluralism of the press in several ways. He has turned common public assets such as information and culture into true commodities for profit by building a media empire consisting of several television and radio channels, publishing houses, advertising agencies, insurance companies and banks.
What is more, the President of the Italian Council has a say in who is appointed in the public sector of the media. This virtual monopoly on information and its financing allows him to dominate, control and direct not only the majority of the audiovisual press and publishing media, but also their content, to his sole advantage. Such a system of thought-policing is incompatible with fundamental democratic debate, which alone ensures that there is real pluralism of the press and of the media. Let us add that, since the same man and his family hold both the political power and the media power, we are faced with an obvious conflict of interest that is incompatible with a major democracy, a democracy that is modern and vibrant, thanks to its active citizens.
Moreover, Mr Berlusconi wants to limit the publication of judicial information, sues and threatens journalists who criticise him, and sues Italian newspapers such as La Repubblica, L'Unità and even the daily Avvenire, published by Italian bishops. European newspapers, including the French magazine Le Nouvel Observateur, are also threatened. Ultimately, the independent written press is being crippled financially in two ways: by the 'Tremonti' Decree of 6 August 2008, which reduces public aid for independent newspapers, and by advertising budget cuts. The Berlusconi thought police are now also targeting the constitutional court, the magistrates, the Federation of Independent Journalists and even the very parliament that Mr Berlusconi is bringing into disrepute.
Under these circumstances, if, on all sides of this House, we are willing to take action to defend what we call the democratic values of the European Union, then we must issue a solemn warning and, Commissioner, we must enforce European law as you have worded it, and say, together with the thousands of Italian intellectuals, creators and journalists, that the freedom to inform and the freedom to be informed must be respected unconditionally in Italy as in the whole of the European Union.
That is why I am proposing to our Parliament the creation of a European observatory on pluralism of the media and the press. This observatory would monitor respect for the principle of the separation of powers between political power and media power throughout the Union, the implementation of a maximum concentration threshold in the media, respect for journalists' rights to inform, and respect for publication rights for independent newspapers.
It would link our Parliament to the national parliaments, to editors and producers, to journalists' associations, to readers and to television viewers. This observatory could prepare a draft directive against concentration and for pluralism. This would be one way, Mr President, of keeping democracy alive within our Europe.
Mr President, the European Union is an area of freedom and of democracy: Italy is no exception, even where information is concerned. Were it not enough to consider the countless publications on sale in news-stands, or to see the wide range of television channels available, including local channels, one need only analyse the reports by independent bodies such as the Pavia Monitoring Unit, which established that the opposition has 60% of the airtime during public television news broadcasts and 49% of the airtime on the Mediaset networks. One should then consider that, of 455 judgments handed down by the Court of Human Rights in Strasbourg on freedom of information, only seven concern Italy, compared with 29 for France and 28 for the United Kingdom.
As for claiming that media outlets would be influenced by the fact that the Italian Prime Minister, exercising his constitutional right as a citizen, has brought legal proceedings against some of them, it is very important to recognise in this context that, in Italy, from the first instance rulings up to the final and definitive rulings, the judiciary certainly does not give in to the Head of Government; rather, at times the opposite seems true.
Freedom of expression is guaranteed in Italy: whoever claims otherwise should have the courage not to submit general motions for resolutions from a purely political perspective, but to initiate the procedure referred to in Article 7 of the Treaty, which requires documentary evidence of the state of completely non-existent affairs.
(DE) Mr President, we need a revolution in democracy. Mr President, would you be sitting here today if, in Western Europe in the 1970s and 1980s, Italian conditions had paved the way for Belusconi-isation? What we are concurrently discovering, however, is that it is not only Italy that is a problem, but that a Belusconi-isation of Europe is taking place and that is very, very dangerous.
As a member of the Convention to draft the EU Charter of Fundamental Rights, I was able to witness how tough a struggle there was about this key issue of the concentration of the media. Unfortunately, due to the resistance of certain forces, we did not succeed at that point in making progress. Almost 10 years later, we are paying the price. This is a highly dangerous development. If I take a look just at a single country in which I worked for many years: what happened to the assault gun of democracy, as Spiegel magazine once called it, under the real conditions of the new economic concentration? Why, moreover, have we not, under these conditions, where Europe really is required in this area of freedom of the press and expression which is so crucial, had the progress that so many Europeans have been waiting for, for which, in fact, some of them started revolutions? Where is this directive? Mrs Reding, what are you afraid of? What forces are at work here? Are those forces called Murdoch, or something else?
Turning now to public service television - in Austria, that is where 62% of the population get their information from. So, who controls it? It is almost exclusively the governing political parties. When I look at the government apparatus in Germany, I can see that, there too, the wrong people are at the helm. We need freedom of the press - and not just in Italy!
(IT) Mr President, the television images of this empty Chamber will be the best judge of the contrivance and the sham that is this debate. In fact, in 2004, a debate was held in this House on freedom of information in Italy. We passed a resolution in which the proponents declared themselves to be alarmed by the situation in my country. There was a centre-right government, and there was a Prime Minister: Silvio Berlusconi. Following the victory of the left in 2006, the problem miraculously disappeared. There were no more of the dramatic debates within the European Parliament, no more of the international warnings and no more of the collecting of signatures so dear to champagne socialists.
Suddenly, however, after yet another electoral win by Mr Berlusconi, the danger to the free movement of ideas has magically returned. In short, when the centre-right governs, the press is at risk, and when the centre-left governs, there are no problems. It is a pity, however, that the percentage of civil and criminal actions brought against journalists in my country by exponents of the left, such as Massimo D'Alema and Romano Prodi, is at an all-time high. Such sponsors account for up to 68% of these actions.
Ultimately I wonder whether it is possible for freedom of the press to have been jeopardised by a single request for justice by Mr Berlusconi. This may perhaps be explained better than I have explained it by an interview with Mr Cohn-Bendit, which I quote word for word: 'It is absurd to compare Mr Berlusconi to a dictator: there are no prisons for dissidents, he has the support of the majority, and the centre-left has simply lost'. Simply lost.
It is a very serious indignity for our beloved Italy to be subjected to a surreal and farcical debate by a handful of professional disinformers. Moreover, this indignity will cost dear, because once again they will lose the support of the Italians, who will vote in even higher numbers than today for Mr Berlusconi, not least because they believe he is committed to fighting for the well-being of Italy. You, on the other hand, ladies and gentlemen, seem intent - determined - to destroy our country's image. Yet the damage you are doing to Europe is perhaps greater than the damage done to Italy: because what you are offering the public is a caricature of Europe, where you delude yourselves that you are handing out popular mandates with the aim not of upholding people's rights, but of turning reality on its head in a Stalinist style that is today paradoxically characteristic of the exponents of a group that calls itself liberal.
Indeed deny if you can - ladies and gentlemen from Antonio Di Pietro's party - that you are communists. Your history follows you and it is the history of those who have never given up using lies as a way of branding their political opponent as dangerous. However, the real threat to democracy is created by those who seek to take our future away from us by refusing to accept the verdict of free elections and conjuring up ghosts.
We will not relinquish that future; thus, we will fight during this parliamentary term to prevent the European project, in which we passionately believe, from being distorted by the confusion between freedom of expression and misrepresentation, and between justice and the manipulation of powers. Know this, would-be liberals: you will not weaken our determination to contribute to the common good...
(The President cut off the speaker)
(DE) Mr President, I would like to ask Mr Mauro something. In preparing this debate, I spoke with him a number of times. He was in my office yesterday, and we have a very, very cooperative relationship.
That is why I feel able to ask the following questions without a surge of emotions. Can you imagine that the reason for the complex debate in Italy is that Italy is, to my knowledge, the only democratic state in which the largest media operator is also the Head of Government? Could it be that this combination of interests is precisely the reason that we are having this debate?
(Applause)
(IT) Mr President, I am most grateful to Mr Schulz. I would stress that, if there is one debate that we will not only not evade but would also happily take part in, so that we can also discuss the role played by Mr Murdoch, for example, it is the debate on media concentration in Europe. And, above all, of course, we want to ensure that this debate is not used deliberately to attack one country.
Obviously I must stress that I have willingly responded to Mr Schulz, because I consider him to be Silvio Berlusconi's most important political creation.
Mr President, as expressed by Martin Schulz just now, from the perspective of the Socialist and Democrat Group, this is a debate which is not just about Italy. I, too, am not an Italian speaker. Our group feels that media pluralism is not just an Italian issue. All Member States are involved, and all Member States of the European Union should guarantee these principles of media pluralism.
This House has long been asking the Commission to take action to guarantee pluralism of the media. The Commission is committed to putting into place a three-step approach to define the indicators of pluralism, including a working document, an independent study and a communication.
Commissioner Reding has not mentioned that two of these steps have already been taken. Within our group, we are waiting impatiently for the third step, a communication on pluralism, and for a set of legislative measures capable of guaranteeing this principle across the Union - across the whole of the Union and not just in Italy. Indeed, our perspective is based on the fact that the European Union has not only been an economic and monetary union, or a loose coalition of Member States, but a collection of values also. It is incredibly important in this debate to restate that perspective.
One of these rights - freedom of information, defined by the EU Charter as the right to receive and communicate information without interference from public authorities - is vital. For Italy, and the particular position expressed by David Sassoli from my group, this is a genuine concern; but the wider concern for the European Union is a challenge for our group: for all Members, including those Members from Italy. This is an unprecedented situation in Italy, but it could be a dangerous situation for the whole of the European Union, and that is the perspective of our group.
(IT) Mr President, ladies and gentlemen, I would first of all like to address the Commissioner, who maintained that it is not the job of this Parliament to resolve certain issues. I would point out, however, that it is the job of this Parliament to ensure that the Treaty and the Member States' constitutions are respected. A few months ago, the Italian Minister for Justice declared that he had arranged for the imminent closure of some parts of YouTube and the Internet. I would point out that only in China do such things happen. Article 21 of the Italian Constitution decrees that the press may not be subject to authorisation or censorship.
As other Members have already confirmed, Italy is the only country in which the Head of Government has a monopoly on public, and now also private, television channels and in which, unfortunately, a law is being passed that will, in fact, prevent journalists from publishing even judicial reports. This is because, were they to be published, Italians would probably learn about Mr Berlusconi's part in the 1992 massacres, Mafia massacres in which Giovanni Falcone and Paolo Borsellino died.
(The President called for order)
Mr President, I would ask you to ensure that we have order in this House, since we are not at a market.
Mr President, in my opinion, freedom of the press in a country can only be properly assessed by considering every aspect of the question. This should include a thorough analysis of the markets, including the advertising markets, and of the habits of the population, like the average time spent watching TV, distribution of the printed press and levels of literacy, etc. We would notice certain spectacular differences in those factors in Italy compared to many other Member States. As long as these outstanding differences, for example, concentration of media ownership and party political power over the public media, are not openly discussed, the Italian pattern will insidiously convince many people.
I would like to compare it to a virus - not dangerous enough to kill the bearer, but definitely weakening him and with the potential to infect others. Members of the European Parliament present should know that in Estonia, one centre-left party has recklessly followed the current Italian model by concentrating all public and private resources under the party's command and spreading unilateral messages all over the capital city of Tallinn. I would have nothing against a European discussion on that issue here as well.
That is why, unlike the PPE Group, I believe it is time to discuss the freedom of the press and to adopt a resolution. The resulting resolution should not be considered some kind of settling of scores between political parties in one or other Member State but rather should be viewed as an opportunity to promote the values on which our Union is based.
(IT) Mr President, I have held up my card three times now, and you have not given me the floor, whereas you have given it to Mr Schulz.
I shall therefore now address my question to the speaker and to all those who have taken the floor, irrespective of their political group: have they enquired as to whether the centre-left governments have ever issued a law that could prevent the concentration of the mass media in the hands of Prime Minister Berlusconi?
That is an interesting question. It takes historical research: have the centre-left governments done anything about it? In my speech, I pointed out that the centre-left party is doing the same as Mr Berlusconi is doing in Italy, so the debate is about Europe, about freedom of speech and about threats to freedom of speech from either side - left or right. That is my opinion.
I would like to inform Mr Salatto that unfortunately, I cannot give the floor to everyone who wishes to put a blue-card question. It would make the debate overrun. I am sorry.
(IT) Mr President, ladies and gentlemen, this morning I really heard everything being thrown at the Italian Prime Minister except for the fact that, thanks to his entrepreneurial activities, he provides jobs for tens of thousands of people. Excuse me if that seems a negligible factor at a time like this.
Those who maintain that there is no freedom or plurality of information in Italy are lying, and they know it. I invite you, ladies and gentlemen - not just the Italians among you, but the others too - to study the articles published, in any given month in 2009, in the three main national newspapers: Il Corriere, La Stampa and La Repubblica. You will thus be able to realise that, depending on the month, 60-70% of those articles are against both the majority government and the ministers that make up the government.
The percentage of articles that were negative towards the government and, in this case, Minister Maroni, in the month after the adoption of the security package, rose to 80%. As far as television is concerned, I invite you to watch the programmes by Giovanni Floris, Michele Santoro and Fabio Fazio: only then will you be in a position to vote on this resolution.
(NL) Mr President, I see that, fortunately, I am not the only one who very much questions this rather absurd initiative, the apparent purpose of which is to brand Italy a country where freedom of information is fundamentally under threat. Evidently, the socialists have quite a few problems with there being at least one European Member State where the politically correct left does not yet control all the newspapers and all the media. Berlusconi's Italy - and I am choosing my words carefully, as I have no dealings with the man - is a model of freedom, freedom of expression and press diversity compared to many other European countries.
Our fellow Member, Mr Verhofstadt, who has just launched a merciless attack on Mr Berlusconi in this House, is famous, or rather infamous, in his own country - my country - for his threats and personal intervention when journalists criticised his government; and this just recently. He is probably the very last person who should be speaking about this. What I should have liked to see from the Commission was an initiative to restore freedom of expression and information in all European Member States wherever these are under very real threat from freedom-killing legislation, often on the pretext of supposedly combating racism. Or how about a Commission initiative when, for example - as also happened just recently - a Dutch politician cannot even obtain permission to enter another European Member State, the United Kingdom. I could also cite the very recent example of my own country where my party, Vlaams Belang, the second largest party in Flanders, suffers discrimination at the hands of the taxpayer-funded public broadcaster; discrimination that, just recently, was described as electoral misrepresentation by Belgium's highest legal body, the State Council. It is true that there are many problems with freedom of information in Europe but they are, by no means, all taking place in Berlusconi's Italy; the reverse is true.
(DE) Mr President, ladies and gentlemen, in the light of Mr Mauro's persuasive speech, suddenly even Mr Schulz has conceded that it would be a good thing for us to talk about Europe as a whole now.
Alas, the title of today's debate is Italy. I can absolutely see why many of you have no interest in talking about Europe as a whole. If, for example, I were to look at the media interests of Germany's Social Democrats, I would observe that they own 90% of the newspaper Frankfurter Rundschau and that the German Social Democratic Party (SPD) owns 57% of the Neue Westfälische newspaper and holds an interest in the WAZ media group. The largest source of income for the SPD today is its media interests. I can therefore absolutely see why many of you have no interest in talking about ownership in other cases, but instead only want to discuss Italy.
This debate is fizzling out because of the situation in Italy and the positive statements that we are hearing. I am not Italian, as you can tell when I speak, but the most convincing argument that comes to my mind is the question of what was the matter between 2006 and 2008 when Italy had a leftist government and, of course, at that time - as Mr Mauro has pointed out - everything was fine and dandy. There were no legislative proposals tabled by the then government to finally end the concentration of the media, though the power was there.
Today, when there is once again a clear majority for the conservative parties in Italy, there are suddenly problems again. This debate must not give way to dishonesty. As long as the socialists, the leftists in this House, no longer have arguments to back us into a corner, I can very happily carry on with this debate!
(ES) Mr President, Mrs Reding, this debate can have only one purpose: sending a powerful political message in favour of freedom of expression and its quality assurance check, which is pluralism of information. It is also important to send the message through Europe, and therefore at European level.
I agree with those who have stressed the fact that freedom of expression and pluralism of information are fundamental foundations of the European project and that they are never permanently conquered or confirmed. Quite the reverse: they are permanently under threat, and the threats come not only from politics, that is, from authoritarianism or populism, or from the retreat from or the denial of freedom and pluralism within the scope of politics, but also from the market, from market concentrations, distortions and abuses.
I therefore believe that this debate is not a matter for just one country, but that it has a European dimension, because it is at the European level that a process of transformation of democracy is occurring.
While democracy was representative when universal suffrage was brought in, making all persons equal - one person, one vote - in the communications market we are not all equal, because we do not all have equal access to radio discussion shows, television debates, columns in the press or editorial comment in the communication media. We cannot therefore all participate equally in constructing the social framework that, nonetheless, democratically, belongs to us all equally across Europe.
That is why this debate is important, to remind you that this year, in 2009, the Commission made a commitment to present before this Parliament a communication to evaluate the possible Europe-wide threats to freedom of expression and pluralism of information, and to call attention to the importance of drafting a directive guaranteeing pluralism of information in terms of the new technologies and, in particular, in terms of television.
It is very important that this debate should take place in Europe, since it is clear that there are many countries in the European Union that cannot tackle this debate by themselves with every guarantee that it will be conducted properly.
If we work from the European Parliament, and on a European scale, we will be sending a strong message of commitment concerning the permanency and survival of freedom of expression within pluralism of information in the 21st century.
(IT) Madam President, I will try to be brief. Italy is truly a champion of liberty, indeed of libertinage - so to speak - as one can infer from reading its newspapers, which Mr Berlusconi wants to gag, which he is suing because they reveal, among other things, his personal relationships, through which channel he also chooses political candidates. His women who visit him are paid either with money or with promises that they will stand for office. The situation is this: Mr Berlusconi controls the Italian media.
It is true, there are no laws against freedom of the press - as yet. Mr Berlusconi is preparing to introduce them. Only recently, we abolished the Alfano law, which was invented by Mr Berlusconi to protect himself from the courts and from all the proceedings currently under way. This is the situation in which we therefore find ourselves. Is it right to ask Europe to deal with this problem? Definitely, because we in Italy are not dealing with it. We are asking Europe to intervene on humanitarian grounds to solve the problem of freedom of the press in Italy. This is what we want you to do, and we believe that it is important for Europe also, if we do not want the virus to spread all too quickly here as well.
(IT) Madam President, this has not been a thrilling day for the European Parliament; it has been wasted on a pointless debate, when we all know that there is no country in Europe that has more freedom of expression and of information than ours does.
However, when the left governed Italy and a party such as mine, despite being represented in the Italian Parliament, the Senate and the European Parliament, enjoyed 0.1% of the airtime during television news broadcasts, you, Mr Sassoli - you worked on those television news programmes - did not rend your garments or demonstrate in the streets, let alone give up your handsome salary from RAI.
You champions of freedom of the press against censorship! We heard the Belgians: but does the Vlaams Belang party, in Belgium, enjoy this freedom of the press, this breadth of information, or is it censored as we ourselves were? In Italy, they censored even the good Mr Pannella and they all kept quiet - you on the left included. He had to go on a hunger strike: what fine freedom fighters! The Soviet Union of journalists. What freedom does the Italian Press Federation grant to the minority? They have to be silent, they have no column inches or airtime. What fine freedom fighters!
I am sorry, but those of you who are brave enough, go and carry out those demonstrations chaining yourselves together in Beijing, Cuba and Tehran, where people die for the sake of press freedom! Shame on you, cowards! Go to Tehran, go to Tehran, cowards, cowards, cowards, cowards! Long live freedom, long live our free and democratic country...
(The President cut off the speaker)
(IT) Madam President, ladies and gentlemen, I would like to rationalise an apparently ambiguous feeling that I have after this first stage of the debate, because I fully subscribe to the strong words spoken by my chairman, Mr Daul, but I also subscribe to the words of Mr Sassoli who should, by all rights, be a political opponent of mine.
Let me explain myself better: am I schizophrenic for having such ambivalent feelings, or am I trying unnecessarily to reconcile the fact that, in Italy, I sit on the opposition benches while, here, I find myself next to the People of Freedom party, in the People's Party? I feel I can answer that by highlighting an obvious contrast between the scope and the importance of the subject of freedom of information, which is a very important subject... Were Montesquieu alive today, he would have spoken not only of legislative, executive and judicial powers, but of other powers too, and he would have put the fourth power, the press, in first place, as it represents a problem of freedom, of the fight against mental slavery, and a problem of democracy.
On the other hand, the straw that broke the camel's back after months and months of barbarisation of the entire Italian press - let it be said - of the right and of the left; the quality of the Italian press has been poor for months now because politics really has reached a low point - was Mr Berlusconi's legal action. Please indulge me: I was a criminal judge for four years in the Fifth criminal division of the Court of Cassation, where we judged the crime of libel. This is how I know Mr Mauro is right: I saw many of these actions for libel, and no one protested. Citizens have the right to defend themselves in these situations too.
I therefore hope that, by making a genuine attempt to reconcile seemingly opposing points, we will actually come up with a new and better way of tackling the problem for the whole of Europe and not just in regard to Italy.
(IT) Madam President, ladies and gentlemen, people who seek to label as anti-Italian, subversive and communist anyone who calls for a set of rules on communication and freedom of information that respects pluralism, and which is characterised by a clear separation between the fortunes of those who assume important institutional responsibilities and the wealth they derive from entrepreneurial activities in the publishing and information fields, are making a serious mistake, which must not be forgiven, justified or allowed here in Europe.
Not once in our speeches have we mentioned the Italian Prime Minister. We could have referred to the number of newspapers he owns: 150 in Italy; and around 40 television channels. That is not the problem, however. The problem is that pluralism of information - and in information - is a cornerstone of every free democracy and must be used as a defence against every monopolistic and oligopolistic philosophy and against conflicts of interest.
The sovereignty of each State, the reaffirmation that the European Union is not a superstate, Commissioner Reding, must not make us forget that the European Union also has a Charter of Fundamental Rights from which stems a legislative system that the Member States cannot ignore. You know that, on these very issues, many times the Court of Justice - in the case of Italy, not on issues to do with the system, Mr Speroni - has passed sentences that are still to be carried out.
Globalisation of the markets and the ever-increasing use of the airwaves now require more targeted European legislation to regulate this sensitive matter, which has such a strong influence on public opinion and therefore also on the principle of popular sovereignty - which underpins the European Union and not just the Italian Republic - and on the ways in which this principle is exercised.
It should no longer be possible for anyone to invoke the sacrosanct rights of the popular majority to justify threats to freedom of the press in what was, until recently, a situation of disparity between the plaintiff and the defendant - whether in Italy or in Portugal, as we were reminded earlier - because this undermines the foundations of the rules of coexistence on which the Union is based. This is why there is an urgent need for a directive against concentrations in the field of information that will regulate the dealings of those who are involved in politics and, at the same time, control very important media.
(FR) Madam President, I would like quickly to point out that the subject of this debate - and the speeches by Mrs Reding and Mr Daul have clearly shown this - is our idea of Europe. It is not a Member State that we are targeting; it is the question of knowing whether we are applying the treaties, whether we are applying the European Convention on Human Rights signed in Rome in 1950, and whether we are applying Article 6 of the Treaty.
Mr Daul, when you quote Mr Napolitano, quote him in full. The President of the Italian Republic pointed out that legal remedies existed and mentioned, in his speech, Article 7 of the treaties. This article enables us today, legally, without emotion, to address the issue of the risk of a violation of human rights within a Member State - Italy today, another country tomorrow.
The final very important point is that, in every country in the world, dictators and people who want to undermine human rights hide behind sovereignty. For me, Europe is the continent of the universality of human rights. If we fail to admit that we, who sit in the same Parliament, have the right, the duty to see what is happening in one of the Member States, how can we tell dictatorships in distant countries that we defend a universal idea, which is so very important for the defence of women's rights, in particular?
(IT) Madam President, it is strange that, when we talk in this House about freedom of expression in Italy, we continually exceed the speaking time, and thus indirectly censor the next speaker. I shall therefore try to keep strictly to the speaking time allocated to me.
I have to say that I would consider it far more appropriate to hold this debate in the Italian Parliament than in the Parliament of Brussels, unless - as someone has already stated - it were our intention to debate freedom of the press in general, that is, within the context of the European continent. Leaving opinions aside, however, I believe that it is worth mentioning some data already presented previously by Mr Speroni and on which we should reflect.
I can confirm that, of 455 sentences handed down by the European Court of Human Rights for infringement of Article 10 on freedom of expression, 29 relate to France, 28 to the United Kingdom, 15 to Greece, 10 to Romania, 8 to Poland and only 7 to Italy. I would ask you to reflect on this data.
(MT) I do not blame anyone who is following this debate for thinking that this is not the European Parliament, but the Italian Parliament. Yet this is not the Italian Parliament and therefore it is not the right place to carry out these essentially national political debates. We are all aware of the Italian Prime Minister's colourful character. However, this is not the issue here. The issue is whether we, as a European institution, have the competence to take decisions in these matters. The answer to that is clear. Commissioner Reding gave it to us today, when she said that these issues did not fall under European competence and that we cannot assume a role that is not ours to take on.
Therefore, since this issue does not fall under our competence, it must be discussed and decided upon on at national level. If we take on powers that do not belong to us, and if we interfere in issues that do not fall under our competence, then we will be undermining rather than strengthening our legitimacy. We would be undermining the institution that we represent and we would be widening, rather than closing, the distance between us and our citizens. If we want to gain the respect of our citizens, then we have to begin by respecting the limits of our competences.
(ES) Madam President, the European Union has a duty to guarantee the pluralism of the media. The debate on freedom of the press concerns the pluralism of ownership of communication media, their structure and procedures for the appointment of their heads, relations between politics, business and the media themselves, and access for citizens to different opinions. I believe that you will agree with me that the situation of the media in Italy, which is the issue concerning us today, does not fulfil the basic rules required to guarantee freedom of the press in that country.
We therefore ask the Commission to respond to the requests made by this Parliament in recent years and to put forward a definition of specific criteria to evaluate possible infringements of those rights and freedoms in each of the Member States.
Our aim, let there be no doubt about it, is to protect citizens' rights to receive information of different kinds, just as journalists have the right to report freely because, as the demonstrators said last Saturday, information gives us more freedom.
Madam President, it is surely not a coincidence that last week, the British Conservatives won the support of Rupert Murdoch and yesterday they voted to suppress this debate on press freedom. While the new ex-Communist Member States have made great progress towards a free press, the media domination enjoyed by Silvio Berlusconi would have made Erich Honecker green with envy.
But the threats, intimidation and abuse that Berlusconi is directing not only at the press but also at the President and judges go far beyond a purely national issue: this is a major European concern. Commissioner Reding very strangely said that we should not use the EU institutions to solve national problems. So why do we have any European treaties and laws, including those on the requirement of fundamental rights and the rule of law?
There is, in fact, a clear legal competence for the EU to act to uphold freedom of expression and fundamental rights in general. That legal basis exists and must be complemented by legislation on media diversity and pluralism. The passivity of the Commissioner is deeply disappointing.
(IT) Madam President, Commissioner, ladies and gentlemen, in Italy Article 21 of the Constitution and Article 3 of Law No 102 of 2004 define the scope of press freedom and set its limits: the press must be objective, thorough, fair and impartial, always safeguarding human dignity, in line with the principles laid down by the European Union. In the Internet and digital age, in which new newspapers continue to be launched, the public service is showcasing programmes that are openly hostile to the Head of Government, while the press and the media are horrified by the action for damages being brought by Silvio Berlusconi against two newspapers.
In reality, 1 100 radio stations, 162 newspapers and several hundred private television stations would not be enough to guarantee the plurality of the media, which are supposedly threatened by Silvio Berlusconi's initiative. One is left with the suspicion that once a particular media power becomes censorial, it has ambitions to become a political power itself. In other parts of the world, in the meantime, the same system is in operation as influential newspapers such as El País, The Sun and Tarin seem to be quickly changing their political stripe.
Yet the Italian left, rather than adopting its own political strategy, is relying on elements of the national federation of journalists to exhibit the most disloyal and obstinate anti-democratic assault on the government in office - through a series of orchestrated actions on this occasion. Nonetheless, the citizens continue to be highly supportive of the Prime Minister, who was freely chosen by the Italian population, and trust that the European Parliament will be able to confirm - as it did in 2004 - that freedom of the press is a recognised and well-established asset.
(IT) Madam President, Commissioner, ladies and gentlemen, it is not my intention, nor that of my group - which supported and wanted this debate - to transfer Italian internal political diatribes to the European domain. The issue of freedom of information concerns us all: it concerns the European Union, which can and must regulate the matter at Community level, so as to resist political and economic conditioning and to guarantee true pluralism of information.
The Italian anomaly, where the Prime Minister is also the owner of some of the most important private networks, lies precisely in the existence of a dangerous link between the media and political and economic powers. It is precisely for this reason that we are calling for a European legislative measure, a measure that - far from being an anti-Italian act - will help to safeguard pluralism of information, preventing concentrations and conflicts of interest. We therefore call on the Commission today to intervene as quickly as possible - as this Parliament has already requested in the past - in order to equip the European Union with common rules for safeguarding freedom of information for all European citizens.
Madam President, I have to confess I was rather shocked by the statement of Commissioner Reding because, indeed, the Member States are primarily responsible for ensuring respect for democracy and fundamental rights. But you are wrong if you say that the EU has no role to play here.
First of all, there is Article 6 of the Treaty on European Union, which reads: 'The Union is founded on the principles of liberty, democracy, respect for human rights and fundamental freedoms, and the rule of law, principles which are common to the Member States.' And to prove that that was not just a hollow statement, the European Union furnished itself with Article 7 - the legal instrument to enforce Article 6.
Secondly, Mrs Reding, when we are negotiating with candidate states, we insist that they apply the highest standards of press freedom, otherwise they cannot join the European Union. This demand has been laid down in the Copenhagen criteria - so why do we apply different standards to candidate states from those applied to current Member States, Commissioner Reding? There are other countries where there are violations of press freedom or freedom of speech, such as the Czech Republic, which has just passed a law restricting the freedom of the press, or Ireland, which has passed a draconian blasphemy law. Commissioner Reding, I conclude by saying that if we are serious about being a Community of values, then the European Commission needs to act.
(HU) Madam President, ladies and gentlemen, we heard Mr Verhofstadt telling us an hour ago that we must join together to protect the values of freedom, and I have to tell you that I agree with him. Freedom of speech is an important fundamental right. This has been the view voiced in the debate so far. I also agree and firmly believe that there is not a single Italian politician in the Chamber who would wish to restrict the freedom of speech.
While listening to the debate, two questions occurred to me. Why do socialist and liberal MEPs feel it is important to protect certain fundamental political rights only in the case of certain rights and only on certain occasions? Is the right to free assembly an important fundamental right? Is it as important a fundamental right as freedom of speech? It certainly is. Yet, three years ago, you made no protests when the socialist government in Hungary broke up a crowd which had gathered to celebrate the 1956 revolution.
Is the right to use your own language an important fundamental right? Is it as important a fundamental right as freedom of speech? It certainly is important. Yet once again, you make no protest when the authorities in Slovakia, a European Union Member State, want to limit the right of minorities to use their own language.
Is the protection of personal privacy an important fundamental right? It definitely is an important fundamental right. I believe that everyone - be it the Italian Prime Minister or anyone else - has the right and must have the right to bring legal proceedings against false accusations and slander.
Freedom of the press is indeed an important right, but why have you kept quiet for the last 20 years when it was obvious that in the former socialist countries, the media was concentrated, to a very large extent, in the hands of the former Communist parties? All I ask of you is not to employ double standards.
(IT) Madam President, ladies and gentlemen, I am aware that, on 30 September, the Commission presented a study on the indicators of media pluralism in the Member States. However, in 2008, this House adopted a report by Marianne Mikko in which the European Commission and the Member States were asked to safeguard, and I quote verbatim, 'the multiplicity of opinions in the media, to guarantee the pluralism of information, to ensure that all EU citizens can access free and diversified media'.
Even earlier, in 2004, Parliament adopted a report by Mrs Boogerd-Quaak on the risks of violation, in the EU, of freedom of expression and information. In this report, the Commission was asked to submit a communication on the safeguarding of media pluralism in all the Member States. To date, the Commission has still not given clear responses to Parliament's requests.
You will notice, Commissioner, that I have mentioned neither my country nor its Prime Minister. However, I, as a European citizen, am asking you in this House what the Commission intends to do at European level to ensure that media pluralism is guaranteed in all the Member States.
(IT) Madam President, ladies and gentlemen, the motion against the alleged attack on press freedom in Italy reflects the choice, I feel, of a politically oblique and unsound path. Moreover, some of the strong words, tinged with anger and a touch of hatred, seem to me to have clearly got out of hand. It is very strange, however, that this decline (or alleged decline) in democracy in Italy should arise only now and in such a striking fashion, given that the centre-right, but also the centre-left, governments - of which I too have been part - have taken turns in governing my country.
If this wall of illiberality and anti-democracy really does exist in Italy, why, in so many years of left-wing government, has it never been brought down? Are we talking about negligence, reticence, convenience, or - as seems far more logical to me - the simple observation that Italy's standards of democracy are in line with those of the West and of Europe?
If we really do want, as an exceptional measure - such as the one, I apologise to Mrs Serracchiani, used in this case, namely that of discussing one country and not Europe - to ascertain the truth about the health of democracy within our country, then we should ask the President of the Republic, Giorgio Napolitano, respectfully as an institution, whether he feels that he is the President of a country in which pluralism of information is floundering, freedom is in a tailspin and the tide of democracy is going out. However, I do not believe that, were the situation thus, President Napolitano would refrain from denouncing such a state of affairs, faithful as he is to his prerogatives as guarantor of our Constitution.
Since the issue does, however - ladies and gentlemen of the left, and I am sorry to say it - touch on Italian political matters in a very provincial way, taking on an artificially European, and now domestic, dimension, it must be pointed out that, as long as the Italian left, which was once so much more powerful and substantial, allows itself to be led politically by comedians and demagogues, it will become increasingly distanced from power. I do not believe that Woody Allen dictates to President Obama the line he should take.
(EL) Madam President, Commissioner, as a former journalist, I too never imagined that today, 50 years after we started building Europe and shortly before the Treaty of Lisbon enters into force, we would be debating certain basic principles and values on which the European Union has been built and founded.
Values such as independence of the press, pluralism of the media, freedom of speech for everyone, especially journalists, equality for everyone before the law or even, if you like, the basic principle of the division of powers. Is there division of powers when the Prime Minister of a country, in other words, the highest executive authority, holds and controls most of the media in his country and prosecutes the rest?
What is happening in Italy is not an Italian issue, it is a European issue, because the very credibility of the European Union is at risk when it controls and judges infringements of fundamental principles and rights in third countries and tolerates infringement of those same values and principles in its own back yard.
(IT) Madam President, ladies and gentlemen, many of you will have read 'The Trial' by Kafka: it is a fictional work but it is what is happening today in my country, a country of great democratic traditions, with a government elected by the sovereign people, but in which an attempt is being made to undermine the democratic vote with an historically unprecedented attack by the media and the courts.
We are debating freedom of information, when 72% of the press is against the government and Prime Minister Berlusconi. 70% of the legal actions brought against the newspapers were brought by the leaders of the left, with an alleged claim for damages amounting to EUR 312 million of the EUR 486 million in total that has been claimed since 1994. That equates to EUR 32 million per year. This amounts to a form of additional financing through the courts.
To you, ladies and gentlemen, who represent Europe's democracies, we say and we maintain that, in Italy, the power of the courts and the media is crushing the will of the sovereign people in the name of partisan, class-related political interests. Democracy in Italy is therefore at risk if the government is brought down. The main person to subvert this concept, from a semantic point of view, is called Antonio Di Pietro. To conclude, I would like to thank Commissioner Reding for her great sense of balance and democracy; she has drafted an intelligent and accurate report.
(RO) Freedom of the press is never given adequate protection against abuse. Every time a State President or Prime Minister of a European Union Member State attacks journalists, even if only because they disagree with them, the European Commission, European Parliament and everyone of us must respond.
In Italy a Prime Minister is attempting to intimidate the opposition press by every means available. In Romania, a president is attempting to discredit the press and journalists criticising him. In both cases, we are talking about excesses from certain politicians who regard themselves as being above the law. In Romania we have, according to the latest information, a president who not only insults, deceives and slanders journalists, but who also commits other abuses of authority which, on the eve of the presidential elections, seems to be used for any purpose, including breaking the law, in order to help himself, as the current Head of State, gain re-election.
This is exactly why I am calling on the European Commission, just as I did on 23 September, to publicly condemn this behaviour from both the President of Romania and the Italian Prime Minister.
(IT) Madam President, ladies and gentlemen, I would like to confirm that, in Italy, freedom of the press does exist and is stronger than ever. Those are the words of a great journalist, Giampaolo Pansa, who, for many years, for decades, was one of the most prestigious names writing for the newspaper La Repubblica, part of the Espresso-Repubblica group, from which he subsequently had to resign because the group's management accused him of revisionism, which in Italy, as you know, is one of the most serious crimes by far, when it is perpetrated by the dominant intelligentsia, by the dominant culture in Italy, which is completely left-wing: just look at the primaries of the Democratic Party, where everyone from bankers to all of the most important actors, directors and journalists from our country stand in line.
However, freedom of information does not mean freedom to insult or to defame; except that the right to a fair hearing is always granted to the left: if Mr Prodi sues, it is okay; if Mr D'Alema sues, it is okay; if Mr Di Pietro sues, it is okay. Mr Di Pietro is the record-breaker - incidentally, the judiciary sues the press more than politicians do - as, according to information published in La Repubblica, he has filed 357 complaints, and has already received EUR 700 000 in damages. We have heard the information supplied by our fellow Members. To conclude, if there is a realignment problem - and I believe that this problem exists in Italy - the only political party that has the right to invoke it is the centre-right.
(IT) Madam President, ladies and gentlemen, in 2008, the Berlusconi Government granted a total of EUR 206 million in direct contributions to the press and to radio and television stations. As luck would have it, most of those millions went to the four main left-wing newspapers.
Freedom of the press in Italy has, in the Berlusconi Government, the most generous of backers. The left, in Italy and throughout Europe, has launched a campaign claiming that freedom of the press is under threat, a campaign based on scandalous fabrications and brazen lies. And, inevitably - as luck would have it here too - it launched this campaign only after Prime Minister Berlusconi had made a legitimate claim for compensation from two left-wing newspapers that had defamed him, accusing him of disgraceful behaviour, accusations based on complete fabrications that are beneath any form of journalism worth its salt.
Prime Minister Berlusconi is the first to say that freedom of the press is very important, but the freedom to insult, to deceive, to defame and to slander is something altogether different. In this case, every citizen - including, therefore, Prime Minister Berlusconi - has the right to be able to defend himself using the democratic means at his disposal, by asking a civil court to consider the attacks made against him in writing, something which, I would add, other leaders of the left have also done.
(IT) Madam President, ladies and gentlemen, this is not only a debate among Italians: this debate is, first and foremost, about Europe.
(RO) Mr Berlusconi is certainly not the only example of someone breaching the basic regulations governing the mass media. Traian Băsescu frequently behaves in an aggressive, undemocratic manner and intimidates the mass media by using language which I cannot repeat here in the European Parliament.
The European Charter on Freedom of the Press will just become another nice piece of paper if Europe's Heads of State or Government want to carry on behaving in this way. We, the European Union, will be made to look a laughing stock, analysing and criticising the freedom of information in various countries in Asia and Africa, while these freedoms are not protected and respected in the European Union.
I therefore propose combating this monopoly situation with the means provided by and the authority of the Commission, along with the enforcement of the Charter on Freedom of the Press, backed up by European authority.
(SV) Mr President, a long time ago, the well-known Swedish writer August Strindberg said: 'You have power, I have words, I have words in my power.' However, this is not the case today for the writers and journalists in Italy who are systematically denied the right to express themselves freely.
Over the last three years, 200 journalists have been threatened on account of what they have written. What happens in Italy concerns us all, however. The freedom to speak, write and to have your words published freely is a fundamental right of all 500 million European citizens.
What is happening in Italy shows that the freedom of speech is sometimes more dangerous than weapons to a regime that seizes power over the freedom of speech. Today, Parliament has a unique opportunity to bring out and reveal our most positive attributes. Here we are showing that fundamental freedoms are at stake. Italy's concerns are also our own.
(IT) Madam President, ladies and gentlemen, today's debate really is incredible, because in Italy freedom of information is a guaranteed and recognised constitutional right. Others before me have provided information on the number and the political bias of the newspapers published in Italy.
For the benefit of the non-Italian Members, I will take the liberty of doing a press review. These are some of the independent newspapers that I bought yesterday at the airport: this is Il Manifesto, a communist newspaper; this is L'Unità, a newspaper founded by Antonio Gramsci, of the Democratic Party-Democratic Party of the Left; and this is L'Europa, the newspaper of the Margherita party, which has joined the Democratic Party. Then, the Democratic Party also has a D'Alema-Letta faction, which has its own newspaper, Il Riformista. Then there is the Refoundation Party, which has its own newspaper, Liberazione. Last year Refoundation split, and the breakaway party founded its own newspaper, L'Altro.
Lastly, there is the political subject of this debate: Il Fatto quotidiano. Do you know to whom this newspaper refers? It refers to Mr Di Pietro's party, which is the driving force behind this debate today. This is a party that is asserting in this House that there is no freedom of information, when it founded a newspaper ten days ago in Italy.
To conclude, Madam President, it is as though I were here telling you that in Italy there is famine and hunger, when last weekend, I was in my country at the sausage festival eating roast meat and drinking wine. This is the paradox of a left that owns so many newspapers but has no readers or votes. It will have to come up with more serious arguments if it wants to win them back.
Madam President, I too would like to join the calls for a European directive on freedom of information, freedom of the press and media pluralism. Although this has been a debate about freedom of information in Italy, as other speakers have said, there are serious issues in other countries in the European Union.
One of these is the United Kingdom. Rupert Murdoch has already been mentioned, and one of the reasons I believe we need this directive is because of Rupert Murdoch. Rupert Murdoch is not a Head of State but he is an international media mogul with his own very particular agenda. He is not democratic and we need to legislate for the likes of Rupert Murdoch as well as for the likes of Silvio Berlusconi.
(MT) I come from Malta and therefore, as you can imagine, Italy is a neighbouring country we have been following for many years. In matters relating to freedom of expression, my country also looks to Italy because it is a clear example of democracy. Therefore, to delve into this internal issue, which is what the Italian socialists want, is, in my opinion, a shameful form of politics for their country. I would never have thought that the Italians would ever have resorted to attacking their country in this Parliament in such an unjust fashion. I think I can understand better why the Italians do not trust the Left to govern in Italy for more than a few months, the reason being that upon analysing this party's policy it becomes clear that it can only suit those who want to attack the very concept of democracy, which is why I believe that they should have heeded the Italian President, and from here I would like to greet him, when he said that this debate has no place within this Parliament, but should be dealt with within the Italian Parliament.
(BG) Thank you, Madam President. I will speak in the language of one of the countries criticised in this chamber today, Bulgaria. If I were a journalist in Bulgaria at the moment, as I once was, I would probably choose one of the two diametrically opposed statements made as a heading on the front page of any newspaper. One of them is that we must not turn this House into a sounding board, let alone a supreme court of appeal. The other one, made by a speaker from the Socialist group, advises us not to treat this House like a museum containing old objects that must not be moved.
I believe that the truth lies somewhere in between and is reflected in the proposal made by Mr Verhofstadt about drafting a directive which must create a more modern and democratic system for regulating all the matters discussed today on the subject of media freedom and pluralism. However, apart from dealing with the issues of pluralism and freedom, and the protection of journalists, this directive must include and place particularly strong emphasis, in actual fact, on the deconcentration of media resources, including within national media systems.
Member of the Commission. - Madam President, I think that this debate was very important because it made very clear that there is a strong agreement in this House, a strong agreement that the freedom of the press does not have an if or a when, it is the basis of our European Union. We have to defend it, it is a fundamental value, we have to speak up when it is not honoured and we have to act if there is a problem to be solved.
(The President requested silence in the Chamber)
There is also an agreement in this House that the freedom of the media is a problem to be looked at in all Member States. Many of you have not been in this House before so I will just recall the action of the European journalists to set up a European Charter on Freedom of the Press. That was drawn up in order to help mainly the journalists in the new Member States and they had asked for this help from the journalistic community.
I just want to recall this, because it has been said in this House that there are problems with public television in many of our Member States. I recall having gone to one of those Member States - it was Hungary - to reinforce the case for saving public television, and I think that that should be done in all Member States when there is a problem.
It is for this reason that we have voted in the new Television Without Frontiers Directive, with the help of the Parliament, for the establishment of independent media authorities in all of our Member States. I can assure this House that whenever there is a problem in establishing these independent media authorities, the Commission will act.
Now where there is a disagreement in this House is on how to bring together EU competences with media policies. I think that many Members did not hear my introductory statements where I quoted from the Charter of Fundamental Rights, which is very clear. I also quoted Article 51(1) of the Charter of Fundamental Rights, which also states very clearly when the charter is to be implemented and the rules for implementing the charter. So I think that everybody can read this and recall it.
Unfortunately, nobody is listening now, although this is very important.
(The President again requested silence)
In my introductory speech, I also underlined the very clear actions, the concrete examples of where the EU can act and has acted, and I underlined the problems which have to be solved at national level. The constitutional court of Italy, which acted yesterday, has clearly shown what that means.
Now there have been several clear demands by this House and I would like to reply to these if the House would permit and listen.
(The President once more requested silence)
There is the demand by this House to go for the media pluralism approach which has been promised. The work on media pluralism has already made substantial progress and we have published the second step with the risk indicators on media pluralism. Maybe many parliamentarians have not seen these. They are on the Internet; they can be looked at and they are a very important element in being able to conduct this objective work on media pluralism which Parliament has called for.
I must say that I was very disappointed because we had a public workshop on this and not a single parliamentarian turned up to participate in the workshop. Well, the risk indicators have been published now and they can be looked at. They will be the basis for our future work.
Second question: why does the Commission not activate Article 7 of the EU Treaty in the case of Italy? First of all, Article 7 is a very exceptional provision. So far, it has never been activated by the EU institutions. This clause would apply only if there were a complete breakdown of national jurisdictional orders and fundamental rights systems in a given Member State. I do not think that we have reached such a situation in any of our Member States. But - and it is very interesting - the article states that the European Parliament itself has the possibility to activate Article 7 of the EU Treaty. So I call on the European Parliament, if it really thinks there is sufficient proof, to activate Article 7 of the EU Treaty.
Third question: many parliamentarians from all political parties - and I think there is relative unanimity in this House - have asked for an EU directive on media pluralism and media concentration.
(The President once more requested silence)
This is a fundamental question that has to be discussed in depth. You might recall that the European Commission started to work on the draft for such a directive in the 1990s and you will also recall that all Member States, without exception, were against such a directive at that time because it was considered to be outside the competences of the EU.
Now, maybe the situation has changed today and there will be a large majority of Member States thinking this can enter into the competences of the EU. Of course, it would be possible to arrive at such a very generous interpretation of the Treaty, to allow the EU to tackle the matter. But, before even starting to think about this, the Commission would need to have the strong support of the whole European Parliament. And I would like the European Parliament to identify clearly which internal market problems it wants to be tackled with such a directive.
You know that I personally am not the kind of Commissioner who has a problem in regulating. I have, in the last five years, regulated when it was necessary. But to do this we need clear evidence about the questions we want to answer. Would legislation solve the problems you all have in mind today? Could we justify it under existing EU competences? Is there a clear cross-border dimension? Is there a clear internal market dimension because - remember - the legislation which we have already put on the table was all on the internal market legal basis.
All this would need to be clarified before we could start a legislative process. So I invite Parliament to discuss this seriously and I invite Parliament to respond to this question in an own-initiative report adopted by a majority of Members. Then the Commission will take that a step forward.
In the meantime, the Commission has done its homework by establishing the risk indicators that will help us to analyse this whole problem in all Member States on an objective basis. I think, in the end, that is what the Parliament wants. That is also what the other institution wants, because we do not want political usage of our basic freedoms. We want these freedoms to be a right; we want these freedoms to be a basic value and to be treated as such.
(Applause)
Commissioner, please accept my apologies on behalf of the House for the noise during your speech in response to the Members' comments.
(DE) Madam President, before I make my personal observations, I would like to start by raising a point of order. I do not believe that any member of the Commission or the Council, or even of this very House, should be expected to address the House in the conditions that Mrs Reding faced just now. It is just not acceptable!
(Applause)
I therefore ask the Bureau to consider how we can bring an end to this dishonourable state of affairs whereby, during the final stages of debates and during ongoing statements, conversations can be held here, such as between Vice-President Vidal-Quadras and his former colleague up there, who are interested in absolutely nothing other than their bilateral relations. I do not believe that that is acceptable. I would ask the Bureau again to give some consideration to this.
I would now like to make a comment on something that Mr Weber said. Mr Weber addressed me personally in the debate on the freedom of the press in Italy and brought up the media interests of the German Social Democratic Party (SPD).
(Uproar)
As a Member of this House, but also a member of the executive of my party, I would like to say that I have some sympathy for Mr Weber. Anyone who has lost as many votes as the Christian Social Union (CSU) in Bavaria and my party needs to ensure that he attracts attention.
(Uproar)
I would just like to point out that the media interests of the SPD in their present form are the result of the restitution of the German media after its expropriation by the Nazis and by the Communists in the GDR. We German Social Democrats are proud of our media interests!
(FR) Madam President, I have just one more point to raise, which concerns the whole of Parliament: on Tuesday 18 September, upon leaving the European Parliament at 23.00, Mrs Niebler was brutally attacked; she was thrown to the floor. She had her telephone, her money, her credit cards and all her papers stolen. What is more serious is that a Belgian restaurant owner came to her aid and called the ambulance and the police. Half an hour later, the ambulance arrived to treat Mrs Niebler. Very well. Half an hour after that, the police were still not there. We are still waiting for them. I therefore call on the President to intervene here, in Parliament, because this is now the third attack that the police have failed to follow up. One's safety is not guaranteed in this city...
(Applause)
... nor are responses from the authorities. I call for very strong intervention from the President of Parliament to obtain a response concerning this attack.
(Applause)
Mr Daul, unfortunately, as you said, there have been episodes of this kind on numerous occasions, and therefore I obviously regard them as unacceptable.
The debate is closed.
The vote will take place during the second October part-session.
Written statements (Rule 149)
It is extremely difficult for an MEP to see a democracy such as Italy have the finger pointed at it, as this debate is intended to do. Freedom of the press is a fundamental freedom enshrined in Article 21 of the Italian Constitution. In Italy, there are private and public newspapers reflecting all political tendencies.
Out of respect for thousands of people who suffer oppression and a lack of free expression in many countries in the world, it is obscene to describe the Italian regime as a freedom-destroying regime. Moreover, one of the most fundamental characteristics of any constitutional state is that they offer access to the courts to any citizen who feels wronged. Thus, the fact that a Prime Minister of the Republic who has been slandered in national newspapers has chosen the legal route to attack his detractors, and not parallel routes characteristic of undemocratic regimes, confirms the good health of Italian democracy.
Lastly, it is crucial to point out that the European Parliament must not become a chamber in which contentious national issues that have no connection with Community competences are settled. National debates must be settled at national level!
Freedom of expression is enshrined among the democratic criteria which we have laid as the foundation of the European Union. Every Member State must assume its responsibility and comply with the Copenhagen criteria, including in the political domain. However, I believe that the European institutions must not be used, in any manner or form, as a forum for settling internal political disputes. We are discussing today matters that relate to the domestic policy of a Member State, as long as it has operational democratic institutions. On a personal note, I give my unreserved support to absolute freedom of the press. At the same time, this freedom comes with the utmost responsibility for every editorial team to provide the public with correct information. Calls have been made in this Chamber for tighter regulations governing the concentration of media ownership and pluralism at Community level. However, we must not forget that Member States have voiced their opposition to such a directive because it does not come under the EU's jurisdiction. The European Commission has published, nevertheless, a list of media pluralism indicators based on an independent study. I believe that it is important for us to give greater importance to these criteria and to use them as a starting point for a future directive in this area. It is also important for us to try to find solutions instead of making accusations.
To declare that freedom of information is denied in Italy is an instrumental and opportunistic offence against one of the West's greatest democracies. Freedom of information is denied in those countries in which the dictatorial regimes prevent their subjects from expanding their knowledge of daily events by choosing what they believe to be the most authoritative source. The Internet today has the virtue, in traditionally democratic countries such as Italy, of demolishing every political, geographical, economic and social barrier to information. In certain countries, however, the Internet is filtered, and many websites, considered anti-government, are banned. There, civil rights, such as freedom of expression, of marriage and of demonstration, rights of which we in the West do not even realise the importance any more because we are used to them, are not even vaguely close to the concept of inalienability guaranteed by our Constitution because, quite simply, they do not exist. The European Parliament must be a place of growth, of debate and of exchanges of best practice among the Member States. It cannot be reduced to an elite theatre set where first-night performances of any old small provincial theatre production are put on free of charge. If the debate on freedom of the press, in Europe, must be held at the European Parliament, then so be it, but it should be constructive and worthy of the prestigious institution of which we are proud to be part.
'Freedom of the press is essential to a democratic society. To uphold and protect it, and to respect its diversity and its political, social and cultural missions, is the mandate of all governments.' This is Article 1 of the European Charter on Freedom of the Press. Mr Berlusconi seems not only to be defying one of the fundamental values of a democratic society, but also to be using the influence he has to manipulate public opinion. In Italy, as well as other countries, a large proportion of newspapers are owned by individuals controlled by certain politicians who lay down management policy for them and from which they cannot deviate. In other countries, the government uses taxpayers' money to finance newspapers used for its own benefit. In the European Union, which champions democracy and promotes democratic values throughout the world, we must not allow restrictions on freedom of the press. This is why I am calling on the European Commission to propose in the near future a directive on freedom of the press, intended, in particular, to limit political interference in the mass media and to prevent any monopoly being established in this area.